FAHY, Circuit Judge
(dissenting).
I would affirm.
As to the misrepresentation, we decided when the case was here before, 99 U.S.App.D.C. 86, 237 F.2d 567, that, though calculated, deliberate, and not insignificant, the misrepresentation did not automatically result in disqualification. We left to the Commission on remand to decide whether or not it so far deprived Spartan of reliability as to disqualify it as a licensee. The Commission, on the remand, considered that the misrepresentation was not a willful deception since it had to do with the “indecision” of Spartan at the time it requested the temporary authorization at Hogback; that is, the Commission does not read into the misrepresentation “a deliberate desire to commit wrong.” The Commission concludes,
“[W]hile Spartan’s misrepresentation is not to be condoned the *630nature of its misrepresentation and the facts surrounding it do not so far deprive it of reliability as to disqualify it as a licensee.”
It is quite true that the characterization by the Commission of the misrepresentation as not willful is inconsistent with our previous characterization of it as calculated and deliberate; but notwithstanding this I do not think we should consider the Commission’s decision on remand as intended to evade our decision but as a good faith conclusion that the misrepresentation was not such wrongful conduct as to disqualify Spartan.